Citation Nr: 1118403	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from September 1992 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this matter in January 2010.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2010 remand, the Board noted that several medical professionals indicated that the Veteran has central auditory dysfunction that may be causally related to migraine headaches.  

The Board directed that the Veteran be scheduled for VA audiological and neurological examinations to determine the etiology of his hearing loss.  The Veteran had a VA audiological examination in March 2010.  The audiologist concluded that the Veteran does not have hearing loss disability as defined by 38 C.F.R. § 3.385.  

The record indicates that the RO did not schedule a neurological examination as directed in the remand.  Rather, the RO obtained a neurological opinion from the VA audiologist who performed the March 2010 examination.  The examiner opined that the, "The Veteran appears to exhibit central auditory processing disorder, but there is no evidence that connects this disorder to migraine headaches."   

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In order to ensure compliance with the prior remand, the Board finds that a remand is warranted in order to obtain a neurological examination and opinion by an appropriate physician. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination by an appropriate physician.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should perform any necessary tests to determine whether the Veteran has an auditory processing disability.  If an auditory processing disability is present, the examiner should state whether such a disability is at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to service-connected migraine headaches.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  

2.  If the examiner determines that a current auditory processing disability is not caused by, or due to, migraine headaches, the examiner should state whether service-connected migraine headaches aggravate the auditory processing disability.
3.  Following the requested development, the Veteran's claim should be readjudicated based upon all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


